DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 3 December 2020.

Response to Amendment
Claims 1, 4-5, 10, and 13-14 have been amended. Claims 3 and 12 have been canceled. Claims 1-2, 4-11, and 13-15 are pending. Claims 1 and 10 were amended to include limitations that were previously presented in claims 3 and 12, respectively, and were indicated as containing allowable subject matter in the previous action (Non-Final Rejection filed on 18 September 2020).

Reasons for Allowance
Claims 1-2, 4-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2, 4-11, and 13-15. The concept of a reclaiming apparatus, comprising a container in which a reclaiming process of an absorption liquid is performed; a waste liquid line configured to carry a flow of a waste liquid from the container; a waste liquid cooler, installed in the waste liquid line, for cooling the waste liquid from the container; a cleaning-water supply line for supplying the waste liquid cooler with cleaning water for cleaning the waste liquid cooler; and a line configured to supply the container with the cleaning water after the cleaning water has been used to clean the waste liquid cooler (claim 1) is considered to define patentable subject matter over the prior art.
a step of supplying the container with the cleaning water after cleaning the waste liquid cooler (claim 10) is considered to define patentable subject matter over the prior art.
The invention provides a CO2 recovery system and method in which a waste liquid cooler that allows for quick waste discharge ([0005]) is cleaned efficiently ([0007]) so that the cooling performance of the waste liquid cooler does not decrease ([0006]), wherein effective use is made of cleaning water after cleaning the waste liquid cooler to reduce the amount of water used in the entire reclaiming apparatus, and to perform the reclaiming process more efficiently ([0098]).
The closest prior art is Iijima et al. (JP2008221166A), which discloses a method using an apparatus (Fig. 1) comprising reclaimer 1040 (i.e. a container) in which an absorbing liquid 1047 is vaporized ([0021], [0024]); line for concentrated waste 1042H ([0021]); a waste cooler 101 ([0019], [0020]), an absorption tower 1006 that removes CO2 in exhaust gas through contact with a CO2 absorbing solution ([004], [0019]), and a regeneration tower 1008 for regenerating a lean solution 1009 from the absorption tower 1006 that passes the solution to the reclaimer 1040 via extraction line 1041 ([0021]). Iijima does not contemplate the cleaning of the waste cooler, Garcia (US 7,421,757 B1) would have made obvious the supply of a cleaning water to a waste liquid cooler, which is a type of heat exchanger (Garcia, col. 2, lines 40-50; col. 4, lines 46-47). However, Iijima in view of Garcia does not suggest the supplying of the reclaimer with a cleaning water after it has been used to clean the waste liquid cooler.
Yukumoto et al. (US 9,782,720 B2) discloses an apparatus for removing acidic gases such as CO2 contained in a gas using an absorbing solution (col. 1, lines 7-12) comprising (Fig. 3) a regeneration tower 12, a reclaimer 13 (col. 5, lines 31-33), and a cooling device 74 (col. 12, line 2). However, the cooling device is used on a lean (i.e. regenerated) solution (col. 12, line 3) and not a waste (col. 16, line 25: waste exhaust line 68), and no suggestion is made for the supplying of the reclaimer with a cleaning water after it has been used to clean the waste liquid cooler.
Related prior art Campbell et al. (US 2010/0144908 A1) discloses an acid gas absorption system ([0009]) in which a wash water stream 106 (Fig. 3) used to clean a column 102 is recycled back to an acid gas recovery unit 14 (Fig. 1; [0081]). However, the column 102 is not analogous to a waste liquid cooler or heat exchanger and the acid gas recovery unit is not analogous to a container of a reclaimer, so the skilled practitioner would not have been led by the teachings of Campbell to provide or clean a waste liquid cooler. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772